UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           3/31/2020
 Micky Cutajar,

                                  Plaintiff,
                                                              1:19-cv-05569 (SDA)
                     -against-
                                                              ORDER
 Commissioner of Social Security,

                                  Defendant.



STEWART D. AARON, United States Magistrate Judge:

         The Commissioner shall file his response, if any, to Plaintiff’s motion for attorney’s fees

(see ECF No. 17) no later than April 7, 2020.

SO ORDERED.

DATED:          New York, New York
                March 31, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
